Citation Nr: 1514726	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2012 rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the claim of service connection for PTSD by addressing the issue on the merits in the March 2013 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  The Board has characterized the claim accordingly.  


FINDINGS OF FACT

1. The RO initially denied the Veteran's claim of service connection for PTSD in a March 2002 rating decision based on findings that the Veteran did not have a diagnosis of PTSD and that there was no evidence of a verifiable stressor; the Veteran appealed that decision but failed to timely perfect his appeal.  

2. An unappealed May 2009 rating decision by the RO confirmed and continued the denial of the Veteran's claim of service connection for PTSD based on a finding that the Veteran did not have a diagnosis of PTSD; additional pertinent evidence was not received within the one-year appeal period.  

3. A June 2010 rating decision by the RO confirmed and continued the denial of the Veteran's claim of service connection for PTSD based on a finding that the Veteran did not have a diagnosis of PTSD; additional evidence received within the one-year appeal period suggests that the Veteran may have a current diagnosis of PTSD; pertains to a fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.

4. It is reasonably shown that the Veteran has depressive disorder that is related to his service.  


CONCLUSIONS OF LAW

1. Evidence received since the May 2009 rating decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

2. On de novo review, service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claim on appeal, discussion of the duties to notify and assist is not necessary.  

Reopening of the Claim

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  A Board decision denying a claim for VA benefits (that is not appealed to the Court) is final based on the evidence of record at the time of the decision, and may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104. 
However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.  

A March 2002 rating decision denied the Veteran's claim of service connection for PTSD on the basis that a diagnosis of PTSD was not shown and that there was no evidence of a verifiable stressor.  The Veteran initiated an appeal of that decision, but failed to perfect his appeal following the issuance of a December 2002 SOC.  An appeal as to the issue of the timeliness of the Veteran's appeal of the March 2002 rating decision was ultimately denied in a February 2007 Board decision.  See 38 U.S.C.A. §§ 7104, 7105.  

The last final denial of the Veteran's claim to reopen his claim of service connection for PTSD was by an unappealed May 2009 rating decision; he was properly notified of that decision by letter on May 27, 2009.  Additional evidence received within the one-year appeal period following that decision was cumulative and redundant of evidence already of record at the time of the May 2009 rating decision, and thus, not new and material.  Consequently, the May 2009 rating decision became final.  See 38 U.S.C.A. § 7105.  

In December 2009, the Veteran applied to reopen his claim of service connection for PTSD, which was denied by an unappealed June 2010 rating decision.  However, within the one year appeal period following that decision, additional pertinent evidence was received, including an April 2011 opinion from D.D., M.D., a VA PTSD program director, which indicates that the Veteran has a current diagnosis of PTSD.  Dr. D.D.'s April 2011 opinion was not of record at the time of the May 2009 rating decision, relates to the unestablished fact (i.e., a diagnosis of PTSD), is neither cumulative nor redundant of evidence of record at the time of the May 2009 RO decision, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. 110.  Consequently, the Board finds that the additional evidence received is both new and material, and warrants reopening the claim of service connection for PTSD.  

On de novo review

The analysis turns to de novo review of the claim.  Given the favorable determination herein, the Board finds that the Veteran is not prejudiced by the Board so proceeding.  

As an initial matter, regarding the Veteran's claim of service connection for PTSD, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric diagnoses of PTSD, depressive disorder, and alcohol abuse in partial remission.  The Board has recharacterized the issue on appeal accordingly.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

It is not in dispute that he has an acquired psychiatric disability.  VA treatment records and the November 2001, April 2010, and January 2012 VA examination reports show a diagnosis of depressive disorder.  Although a May 2009 VA examiner did not diagnose depressive disorder, the Board notes that the examiner did not provide any rationale to explain such finding.  [Notably, the record is in dispute as to whether or not the Veteran has a current diagnosis of PTSD.  While the Board does not need to resolve that issue in order to grant the claim of service connection for an acquired psychiatric disability, the Board observes in passing that the criteria required for a PTSD diagnosis have changed since the most recent VA examination in January 2012, i.e., from DSM-IV to DSM-5 criteria.]  It is also not in dispute that the Veteran engaged in combat and had psychiatric symptoms in service.  His DD Form 214 and DD Form 215 indicate that he was awarded the Vietnam Service Medal and the Combat Infantryman Badge; a fact not of record at the time of the March 2002 rating decision.  A December 1966 service treatment record (STR) shows a complaint of having nightmares that were becoming annoying, causing him to wake up at night screaming; he was prescribed Mellaril (an antipsychotic medication).  And on February 1967 service examination (for reevaluation of profile), the Veteran reported he was nervous on occasion.  

What the Veteran must still show to establish service connection for an acquired psychiatric disability is that his depressive disorder is related to his service/combat experience therein.  The Veteran asserts that he has had persistent irritability, trouble sleeping with nightmares, memory problems, and hallucinations since service.  As discussed above, his STRs show reports of anxiety and treatment for nightmares in service.  However, a May 1967 service separation examination report is silent for any complaints, findings, or diagnosis related to a psychiatric disorder.  VA treatment records beginning in January 2000 show the Veteran reported a long history of depression with anxiety and sleep problems, and that he never sought treatment until he was brought into the VA clinic by his wife after he had been living in caves for several months.  An April 2011 statement from Dr. D.D., a VA psychiatrist and PTSD Program Director, indicates that the Veteran was admitted for treatment of "symptoms related to traumatic experiences he was exposed to during his service in the Vietnam War," including sad and anxious mood, flashbacks, recurrent nightmares, intrusive memories, trauma-related hallucinations, memory and concentration problems, sleep problems, hypervigilance, emotional detachment, isolation, decreased interest, and irritability.  Resolving any remaining doubt in the Veteran's favor, the Board finds that service connection for depressive disorder is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The appeal seeking to reopen a claim of service connection for PTSD is granted; on de novo review, service connection for an acquired psychiatric disorder is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


